
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


HAEMONETICS CORPORATION

2005 LONG-TERM INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

WITH

"EMPLOYEE"

HAEMONETICS CORPORATION
RESTRICTED STOCK AGREEMENT ("Agreement")
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN

        THIS AGREEMENT, dated as of            ("Grant Date") by and between
Haemonetics Corporation, a Massachusetts Corporation ("Company"),
and                         ("Employee"), is entered into as follows:

        WHEREAS, the Company has established the Haemonetics Corporation 2005
Incentive Compensation Plan ("Plan"), a copy of which has been provided to
Employee, and which Plan is made a part hereof; and

        WHEREAS, the Compensation Committee of the Board of Directors of the
Company ("Committee") determined that the Employee be granted shares of the
Company's $0.01 par value Common Stock ("Stock") subject to the terms and
conditions as hereinafter set forth;

        NOW, THEREFORE, the parties hereby agree as follows:

1.     Grant of Stock.

        Subject to the terms and conditions of this Agreement and of the Plan,
the Company hereby grants to the Employee                        of Stock
("Restricted Stock").

2.     Vesting Schedule.

        (a).  The interest of the Employee in the Stock shall vest as to 25% of
such Restricted Stock on the first anniversary of the Grant Date, and as to an
additional 25% on each succeeding anniversary date, so as to be 100% vested
on                        , the fourth (4th) anniversary thereof, conditioned
upon the Employee's continued employment with the Company as of each vesting
date. In situations where there is not continued employment, notwithstanding the
foregoing, the interest of the Employee in the Stock shall vest as specified
below.

        (b).  Except as otherwise provided in this Section 2 if the Employee
ceases to be an employee of the Company prior to the fourth (4th) anniversary of
the Grant Date, the Restricted Stock granted to the Employee hereunder shall
stop vesting on the last date of employment. In such event, vesting shall not be
pro-rated between anniversary dates and the vested amount shall be determined as
of the most recent anniversary of the Grant Date.

        (c).  If such termination of employment is because the Employee has
become disabled as defined in Article 2 of the Plan, such Restricted Stock shall
continue to vest.

        (d).  If such termination of employment is because the Employee has
retired from the Company in good standing then such Restricted Stock shall stop
vesting on the last date of employment. For purposes of this Restricted Stock
Agreement, retirement shall mean that the Employee shall have reached age fifty
five, and shall have completed at least five years of service with the Company.
Years of service with any of the Company's wholly owned subsidiaries shall be
credited as years of service with the Company.

--------------------------------------------------------------------------------




        (e).  In the event of the death of the Employee while in the employ of
the Company, any unvested Restricted Stock shall immediately become fully
vested.

        (f).   All of the then unvested Restricted Stock will vest in the event
of (i) any sale or conveyance to another entity of all or substantially all of
the property and assets of the Company or (ii) a Change of Control occurs before
the Restricted Stock has been vested in full. For purposes hereof a "Change in
Control" shall be deemed to have occurred if any person, or any two or more
persons acting as a group, and all affiliates of such person or persons, who
prior to such time owned less than thirty-five percent (35%) of the then
outstanding Common Stock of the Company, shall acquire such additional shares of
the Company's Common Stock in one or more transactions, or series of
transactions, such that following such transaction or transactions, such person
or group and affiliates beneficially own thirty-five percent (35%) or more of
the Company's Common Stock outstanding.

3.     Restrictions.

        (a)   The Restricted Stock or rights granted hereunder may not be sold,
transferred, pledged, assigned, encumbered, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in accordance with Section 2 hereof. The period
of time between the date hereof and the date Restricted Stock becomes vested is
referred to herein as the "Period of Restriction".

        (b)   If the Employee's employment with the Company is terminated, the
balance of the Restricted Stock subject to the provisions of this Agreement
which have not vested at the time of the Employee's termination of employment
shall be forfeited by the Employee, and the Company shall have a right to
repurchase any unvested Stock from the Employee at a price per share equal to
the Stock par value per share set forth above. The Company's right to so
repurchase the Restricted Stock shall be valid for a period of one year
beginning on the date of any Termination of Service of the Employee, or, if the
Company is prohibited by law from such repurchase at the time of Termination of
Service, for thirty days after any such prohibition is terminated.

4.     Escrow.

        All Restricted Stock which has not vested pursuant to Section 2,
together with any securities distributed in respect thereof through stock split
or other recapitalization, shall be retained in the Company's possession until
such time as all conditions and/or restrictions applicable to such Stock have
been satisfied. The Stock may also be held in a restricted book entry account in
the name of the Employee. The Company shall promptly release vested Stock after
the applicable Period of Restriction.

5.     Employee Shareholder Rights.

        During the Period of Restriction, the Employee shall have all the rights
of a shareholder with respect to the Restricted Stock granted hereunder except
for the right to transfer the Restricted Stock, as set forth in Section 3 and
except as set forth in Section 6. Accordingly, the Employee shall have the right
to vote the Restricted Stock and to receive any cash dividends paid to or made
with respect to the Restricted Stock.

6.     Adjustments or Changes in Capitalization.

        Adjustments or changes in capitalization and the like shall be made in
accordance with Article 4 of the Plan, as in effect on the date of this
Agreement.

        In the event that as a result of (a) any stock dividend, stock split or
other change in the Stock, or (b) any merger or sale of all or substantially all
of the assets of or other acquisition of the Company (other than a Change of
Control, as defined above), and by virtue of any such change the Employee shall,
in his capacity as owner of unvested shares of Restricted Stock which have been
awarded to him (the "Prior Restricted Stock"), be entitled to new or additional
or different shares or securities, such new or additional or different shares or
securities shall thereupon be considered to be unvested

--------------------------------------------------------------------------------




Restricted Stock and shall be subject to all of the conditions and restrictions
which were applicable to the Prior Restricted Stock pursuant to this Agreement.

7.     Disability termination or permanent and total Disability of Employee.

        In the event of a termination for Disability or permanent and total
Disability of the Employee, any unpaid but vested Restricted Stock shall be paid
to the Employee if legally competent or to a legally designated guardian or
representative if the Employee is legally incompetent.

8.     Taxes.

        The Employee acknowledges and agrees that any income or other taxes due
from the Employee with respect to the Stock issued pursuant to this Agreement,
including on account of the vesting of the Stock, shall be the Employee's
responsibility. By accepting this Grant, the Employee agrees and acknowledges
that (i) the Company will promptly withhold from the Employee's pay the amount
of taxes the Company is required to withhold upon any vesting of Stock pursuant
to this Agreement, and (ii) the Employee shall make immediate payment to the
Company in that amount of any tax required to be withheld by the Company in
excess of the Employee's pay available for such withholding.

9.     Miscellaneous.

        (a)   The Company shall not be required (i) to transfer on its books any
shares of Stock of the Company which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.

        (b)   The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.

        (c)   Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

        (d)   Nothing contained in the Plan or this Agreement shall be construed
or deemed by any person under any circumstances to bind the Company to continue
the employment of the Employee during the Period of Restriction. However, during
the Employee's employment, the Employee shall render diligently and faithfully
the services which are assigned to the Employee from time to time by the Board
of Directors or by the executive officers of the Company and shall at no time
take any action which directly or indirectly would be inconsistent with the best
interests of the Company.

        (e)   This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof.

HAEMONETICS CORPORATION

--------------------------------------------------------------------------------

Brad Nutter, President and CEO    
 
 
 

--------------------------------------------------------------------------------

Date:    
 
 
 

--------------------------------------------------------------------------------

("Employee")    
 
 
 

--------------------------------------------------------------------------------

Date:    

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1

